Delaware The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF OWNERSHIP OF "SUPPORTSPAN HOLDINGS, INC.", CHANGING ITS NAME FROM "SUPPORTSPAN HOLDINGS, INC." TO "ADEX MEDIA, INC.", FILED IN THIS OFFICE ON THETWENTY-NINTHDAY OF APRIL, A,D. 2008, AT 3:22 O'CLOCK P.M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 4536801 8101 080483529 /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 6556167 DATE: 04-29-08 State of Delaware Secretary of State Division of Corporations Delivered 03:22 PM 04/29/2008 FILED 03:22 PM 04/29/2008 SRV 080483529 - 4536801 FILE CORRECTED CERTIFICATE OF OWNERSHIP AND MERGER. OF SUPPORTSPAN HOLDINGS, INC. The Corporation is duly organized and existing under and by virtue of the Delaware General Corporation Law of the State of Delaware. DOES HEREBY CERTIFY: 1.The name of the Corporation is: Supportspan Holdings, Inc. 2.That a Certificate of Ownership and Merger was filed by the Secretary of State of Delaware on April 25, 2008 and that said Certificate requires correction as permitted by Section 103(f) of the Delaware General Corporation Law of the State of Delaware. 3.The inaccuracy or defect of said Certificate to be corrected is as follows: Due to a clerical error the incorrect draft of the certificate of ownership and merger was filed. The Certificate of Ownership and Merger is corrected to read in its entirety as follows: CERTIFICATE
